Name: Commission Regulation (EC) No 550/2002 of 27 March 2002 determining the extent to which the applications for import licences submitted in March 2002 for cheese originating in South Africa under a tariff quota opened by Regulation (EC) No 2535/2001 can be accepted
 Type: Regulation
 Subject Matter: Africa;  international trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R0550Commission Regulation (EC) No 550/2002 of 27 March 2002 determining the extent to which the applications for import licences submitted in March 2002 for cheese originating in South Africa under a tariff quota opened by Regulation (EC) No 2535/2001 can be accepted Official Journal L 084 , 28/03/2002 P. 0015 - 0015Commission Regulation (EC) No 550/2002of 27 March 2002determining the extent to which the applications for import licences submitted in March 2002 for cheese originating in South Africa under a tariff quota opened by Regulation (EC) No 2535/2001 can be acceptedTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 1670/2000(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), and in particular Article 16(1) thereof,Whereas:(1) Commission Regulation (EC) No 381/2002 of 28 February 2002 derogating from Regulation (EC) No 2535/2001 as regards import licence applications for cheese from South Africa(4) reopens the period for lodging those applications.(2) The quantities covered by applications lodged in March 2002 for the products covered by quota No 09.4151 referred to in Annex I(E) to Regulation (EC) No 2535/2001 do not exceed the quantities available. All the applications lodged should therefore be accepted,HAS ADOPTED THIS REGULATION:Article 1Import licence applications lodged pursuant to Regulation (EC) No 381/2002 for the products covered by quota No 09.4151 referred to in Annex I(E) to Regulation (EC) No 2535/2001 shall be accepted for the quantities requested.Article 2This Regulation shall enter into force on 28 March 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 60, 1.3.2002, p. 28.